PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/048,270
Filing Date: 28 Jul 2018
Appellant(s): Griffin, Thomas, Lewis



__________________
Blake D. Stovall
Reg. No. 73823
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/16/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 6/15/2020 from which the appeal is taken have been modified by the Amendment dated 2/16/2021 and subsequent Advisory Action, cancelling claims 1-5, 7-10, 12, and 13.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
Claims 14-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. (US20150350826A1), hereafter Stone, in view of Shanmugam et al. (USP 9699649B2), hereafter Shanmugam.

Regarding claim 14,
Stone discloses method (Fig. 8) comprising sending, by a base station, and receiving, by a mobile device, a proximity message associated with a base station identifier (Fig. 1, retailer A,B) and a network address (i.e. Fig. 1, servers 18, 20) for determining, by the mobile device, that the mobile device is within a particular distance of a base station based, at least in part, on the proximity message (i.e. Fig. 8, 207, 209; paragraphs 24, 50-52; proximity alert message comprising identifier of retailer A,B to be selected).
Fig. 8, 209-211; paragraphs 50-51).
Stone then shows, in response to receiving the proximity notification, determining, by the server, user metadata (points/gift card/etc.; Fig. 8, 213; paragraph 27, 51) associated with the user identifier; and determining, by the server, a computing system based, at least in part, on the base station identifier (Fig. 8, 215-217; points redeemable/gift card activated with identified/participating retailer); and sending the user metadata (Fig. 8, 219-225; points/gift card activated and delivered to mobile device for point of sale redemption/balance update).
Stone does not expressly show proximity message expressly sent by/received from a base station of the retailer A,B comprising a network address, or a mapping between the base station identifier and a computing system identifier associated with the computing system.
Shanmugam discloses a similar proximity-based verification in which a local network proximity message 101 is sent by access point 122 to mobile device 110 providing program data 102 including network address information (Col. 3, lines 49-60; Col. 4, lines 17-43; proximity message including base station identifier and other network address information).  Shanmugam further shows a mapping between the base station identifier and a computing system identifier (i.e. local network or pricing server; Fig. 4, 440; Fig. 7, 720).


Regarding claim 15,
The combination of Stone and Shanmugam discloses, in response to reception of the proximity notification, determine base station metadata based, at least in part, on the base station identifier (i.e. redeemable points/value at particular retailer A, B); and send the base station metadata to the mobile device (Fig. 8, 213-225). See motivation above.

Regarding claim 16,
The combination of Stone and Shanmugam discloses the proximity notification comprises a request for a webpage and the base station metadata comprises the webpage (paragraph 2-4, 25-27; Fig. 2-7). See motivation above.






Regarding claim 17,
The combination of Stone and Shanmugam discloses in response to reception of the proximity notification by the server processor, determine user metadata associated with the mobile device and determine computing system metadata based, at least in part, on the base station identifier (i.e. retailer A, B) and send/receive the user metadata to a computing system specified by the computing system metadata receive the user metadata to perform at least one operation associated with the user metadata (i.e. Stone: Fig. 8, 211-225; paragraphs 31-45; verifying/authorizing points/value redeemed of particular user at particular retailer). 
Stone does not expressly show a mapping between the base station identifier and a computing system identifier associated with the computing system.
Shanmugam discloses a similar proximity-based verification including a mapping between the base station identifier and a computing system identifier (i.e. local network or pricing server; Fig. 4, 440; Fig. 7, 720).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Stone by including the network address in the proximity message and a mapping between the base station identifier and a computing system identifier, as shown by Shanmugam, thereby enabling verification of the base station associated with a particular retailer to perform further transactions.




Regarding claim 18,
The combination of Stone and Shanmugam discloses wherein the at least one operation associated with the user metadata comprises determining whether a user associated with the user metadata is authorized to access a particular location, one or more goods, or one or more services (i.e. Background; Fig. 8; paragraphs 9, 61, 62). See motivation above.

Regarding claim 19,
The combination of Stone and Shanmugam discloses the server (Fig. 1, servers 18, 20) receives the proximity notification, sends/receives a request for user credentials to the mobile device, and send the user credentials to the server (i.e. authentication process to confirm user identity and authorizing deduction of points/redeemed value; paragraphs 31, 35, 44, 45; Fig. 8, 211-225). See motivation above.

Regarding claim 21,
The combination of Stone and Shanmugam discloses sending, by the base station, the proximity message comprises sending, by the base station, the proximity message via a wireless network (i.e. Shanmugam: local network 120; Col. 6, lines 10-43) and wherein sending, by the mobile device, the proximity notification comprises sending, by the mobile device, the proximity message via a cellular network (i.e. Shanmugam: cellular network 130).  See motivation above.


Regarding claim 22,
Both Stone and Shanmugam disclose determining, by the server, that the mobile device is within the particular distance of the base station (Stone: Fig. 8, 207-209; paragraphs 51-52; Shanmugam: Col. 5, lines 32-41).  See motivation above.

Regarding claim 23,
The combination of Stone and Shanmugam discloses the user identifier comprises a mobile device identifier associated with the mobile device (Shanmugam: Col. 4, lines 34-35) and determining, by the server, the user metadata associated with the user identifier comprises determining, by the server, the user metadata based, at least in part, on a mapping between the mobile device identifier and the user metadata (Fig. 5; Col. 13-14; device profile associated with mobile device/MEID).  See motivation above.










WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  

Claim Rejections - 35 USC § 103
Claims 1-5, 7-10, 12, and 13 rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. (US20150350826A1), hereafter Stone, in view of Shanmugam et al. (USP 9699649B2), hereafter Shanmugam.















(2) Response to Argument
Appellant’s arguments in the Appeal Brief filed 2/16/2021 have been fully considered but they are not persuasive.

In Section III, pg. 7-12 of the Brief regarding the rejection of claim 14, Appellant contends neither Stone nor Shanmugan discloses or suggests determining a computing system based at least in part on a mapping between the base station identifier and a computing system identifier associated with the computing system.  Appellant contends the relied upon disclosure of Shanmugan does not depict a base station identifier, computing system identifier, or mapping between the two, and that the rejection merely implies a mapping between a local network message and a particular geographic location, or between the local network/access point and the pricing server of Fig. 7 in Shanmugan.  Appellant further contests the rejection’s stated motivation in combining Stone and Shanmugan to “enable verification of the base station associated with a particular retailer to perform further transactions” does not clearly provide for why a person of ordinary skill in the would look to this combination to determine a computing system based on a mapping between system identifier and base station identifier.
The Examiner respectfully disagrees.  Appellant’s arguments against the cited disclosure of Shanmugan fails to properly recognize the rejection as an obvious combination of primarily-referenced Stone and the secondary teachings of Shanmugan.  As shown in the rejection, Stone is relied upon to 

In Section III, pg. 12-13 of the Brief regarding the rejection of claim 21, Appellant contends Shanmugan does not show sending a proximity message via wireless network and sending the proximity notification via a cellular network.  Appellant contends the rejection appears to rely on the mere existence of various types of networks as sufficient to meet the claimed limitations, but fails to shown two distinct messages being sent between three different devices via two different networks, as claimed.
The Examiner respectfully disagrees.  Again, Appellant’s remarks concerning alleged deficiencies with Shanmugan fails to properly consider the proposed combination of Stone and Shanmugan in meeting the contested claims.  Stone is shown to disclose both a proximity message received by the mobile device (when within a particular distance of retailer A,B) as well as a separate proximity notification message to external servers via cellular network 16.  Furthermore, Shanmugan also shows a proximity message (i.e. local message 101) between the base station/access point and mobile device via “wireless network” (i.e. Fig. 1, local network 120) while also showing a separate network connection (i.e. cellular network 130), external to the local wireless network, with the pricing server.  Therefore, the rejection based on the combination of Stone and Shanmugan meets the contested claim limitations, and should be affirmed by the Board.




Respectfully submitted,
/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        
Conferees:
/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476                                                                                                                                                                                                 
/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.